Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “narrow groove” in claims 1, 7, 11, and 14-19 is a relative term which renders the claim indefinite. The term “narrow groove” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the ‘narrow groove’ will be interpreted as a groove having a smaller width than the shoulder circumferential grooves.
Claims 2-6, 8-10, 12, and 13 are also indefinite for depending on an indefinite base in claim 1 and failing to cure the deficiencies of said claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 11, 14, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JP H11-048716 A, with English Machine Translation).
Regarding claim 1, Kukimoto teaches a heavy-duty pneumatic tire (Para. [0012], [0021]) comprising a tread portion (Fig. 3a, Ref. Num. 1), a pair of shoulder circumferential grooves (Fig. 1a, Ref. Num. 4), and a pair of shoulder land portions (Fig. 1a, Ref. Num. 6) with a at least one shoulder land portions being provided with a narrow, circumferential groove (Fig. 3a, Ref. Num. 7) that divides the shoulder land portion into a main portion (Fig. 3a, Ref. Num. 6b) and a sacrificial rib (Fig. 3a, Ref. Num. 6a). Kukimoto also teaches a maximus thickness line (See recreated figure 3a below) passes through the narrow groove, so the distance between the narrow groove and the maximum thickness line is 0 mm.

    PNG
    media_image1.png
    364
    366
    media_image1.png
    Greyscale

	While Kukimoto does not explicitly teach the ratio of Wr/Ws, the drawing clearly shows that the width of the sacrificial rib at the top surface is smaller than the width of the sacrificial rib at the root portion. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the ratio of Wr/Ws be equal to or more than 1.0 as Kukimoto clearly shows that Wr is larger than Ws.
	Regarding claim 2, Kukimoto teaches that the shortest distance Lw is 0 mm (recreated figure 3a above).
	Regarding claim 3, Kukimoto teaches that the maximum thickness line intersects the narrow groove (recreated figure 3a above).
	Regarding claims 7, 14, and 15, Kukimoto teaches that the narrow groove comprises a groove bottom (recreated figure 3a below), an inner groove wall that is provided with an inner recess (recreated figure 3a below) on groove bottom side, and an outer groove wall that is provided with an outer recess (recreated figure 3a below) on a groove bottom side.


    PNG
    media_image2.png
    364
    369
    media_image2.png
    Greyscale

	Regarding claim 8, Kukimoto teaches that a height H1 is less than a height H2 (recreated figure 3a above).
	Regarding claim 9, Kukimoto teaches that a height H1 is less than a height H2 (recreated figure 3a above).
	Regarding claim 11, Kukimoto teaches that the maximum thickness line intersects both the inner and the outer recess of the narrow groove (recreated figure 3a below). 

    PNG
    media_image1.png
    364
    366
    media_image1.png
    Greyscale

	Regarding claim 19, Kukimoto teaches that the narrow groove comprises a groove bottom (recreated figure 3a below), an inner groove wall that is provided with an inner recess (recreated figure 3a below) on groove bottom side, and an outer groove wall that is provided with an outer recess (recreated figure 3a below) on a groove bottom side. Kukimoto also teaches that the groove bottom is located axially outward than a virtual expanded line of the outer groove wall (see recreated figure 3a below).

    PNG
    media_image3.png
    364
    480
    media_image3.png
    Greyscale


Claims 4, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JP H11-048716 A) as applied to claims 1, 2, and 3 above, and further in view of Radulescu (US 6,488,064 B1).
Regarding claims 4, 12, and 13, Kukimoto teaches that the ratio of Wr/Ws is greater than 1.0; however, Kukimoto does not explicitly teach that the ratio is between 1.5 and 2.5.
In an analogous art, Radulescu teaches a tire with a shoulder narrow groove (Fig. 6, Ref. Num. 48) and a sacrificial rib (Fig. 6, Ref. Num. 38) with a top surface width (Ws) (Fig. 6, Ref. Num. C) of between 2.5% and 12% of the tread width (Col. 5, Lines 62-65), which is between 5 mm and 24 mm for the 200 mm tread width of Kukimoto, and a root surface width (Fig. 6, Ref. Num. K). Radulescu does not directly give a value of K, but that value can be calculated with C and the shape factor (SF) which is between 0.05 and 0.50 (Col. 7, Lines 2-5). The equation                         
                            S
                            F
                            =
                            M
                            (
                            
                                
                                    D
                                    -
                                    H
                                
                                
                                    C
                                
                            
                            )
                        
                     (Col. 6, Line 61) can be modified to be                         
                            
                                
                                    D
                                    -
                                    H
                                
                            
                            =
                            
                                
                                    S
                                    F
                                    C
                                
                                
                                    M
                                
                            
                        
                      and inserted to the equation                         
                            M
                            =
                            
                                
                                    K
                                    -
                                    C
                                
                                
                                    D
                                    -
                                    H
                                
                            
                        
                     (Col. 6, Lines 57-58) to give the equation                         
                            K
                            =
                            S
                            F
                            C
                            +
                            C
                        
                    . Using this equation and the values of SF and C, you will a value of K that gives a K/C (Wr/Ws) range of 1.05 to 1.50.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kukimoto with Radulescu to have the shape factor and sacrificial rib width that gives a Wr/Ws ratio of between 1.05 and 1.5. This modification will provide a good indication of the ability of the shoulder configuration to protect the interior rib. Radulescu does not expressly disclose a value of 1.5-2.5; however, it would have been obvious to a person of ordinary skill in the art to configure the ratio Wr/Ws within the claimed range since Radulescu discloses the ratio K/C as between 1.05 and 1.5 , said range overlapping the claimed range.
	Regarding claim 16, Kukimoto teaches that the narrow groove comprises a groove bottom (recreated figure 3a shown previously), an inner groove wall that is provided with an inner recess (recreated figure 3a shown previously) on groove bottom side, and an outer groove wall that is provided with an outer recess (recreated figure 3a shown previously) on a groove bottom side.	
Claims 5, 6, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JP H11-048716 A) as applied to claim 1 above, and further in view of Sato (US 2018/0361797 A1).
Regarding claim 5, Kukimoto does not teach that the top surface of the sacrificial rib is located inward radially to the main portion as to form a step. 
In an analogous art, Sato teaches a heavy-duty tire with a narrow groove (Fig. 3, Ref. Num. 13) in the shoulder portion that forms a sacrificial rib (Fig. 3, Ref. Num. 22A) where the top surface of the sacrificial rib is 1 to 3 mm (Fig. 3, Ref. Num. A5; Para. [0056]) radially inner to the main portion (Fig. 3, Ref. Num. 22) as to form a step.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kukimoto with Sato to form the sacrificial rib 1 to 3 mm radially inner of the main shoulder portion as to form a step. This modification will help prevent excess shoulder wear (Sato; Para. [0057]). 
Regarding claim 6, Kukimoto in view of Sato teaches that the radial height of the step is 1 to 3 mm (Sato; Para. [0056]). Sato does not expressly disclose a value of 2 to 3; however, it would have been obvious to a person of ordinary skill in the art to configure the radial height of the step within the claimed range since Sato discloses the radial height of the step as between 1 and 3 mm (Para. [0056]), said range overlapping the claimed range.
	Regarding claims 17 and 18, Kukimoto teaches that the narrow groove comprises a groove bottom (recreated figure 3a shown previously), an inner groove wall that is provided with an inner recess (recreated figure 3a shown previously) on groove bottom side, and an outer groove wall that is provided with an outer recess (recreated figure 3a shown previously) on a groove bottom side.		
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kukimoto (JP H11-048716 A as applied to claim 8 above, and further in view of Haseda (US 2018/0162176 A1).
Regarding claim 10, Kukimoto teaches a shoulder narrow groove that ends in an off-centered circular section and that H2 is less than half of the depth of the narrow groove and greater than H1 (Fig. 3a); however, Kukimoto does not teach radius of the circle nor that the heights of the inner recess is greater than 3.0 mm.
	Haseda teaches a tire with a shoulder narrow groove (Fig. 3, Ref. Num. 2) that ends in an off-centered circular section (Fig. 3, Ref. Num. 41, 42). Haseda also teaches that the radius of the circular section is equal to or larger than the width of the narrow groove (Para. [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kukimoto with Haseda to form the radius of the groove bottom circular section to be equal to or greater than the narrow groove width. This modification will allow excellent groove bottom crack resistance (Haseda; Para. [0026]). Since the width of the narrow groove of Kukimoto is from 0.5 mm to 3 mm (Para. [0014]), that would make the diameter of the groove bottom circular section to be greater than 1 to 6 mm. As the height h1 is almost equivalent to the diameter of the circular section, it would have been obvious to one of ordinary skill in the art before the effective filing date to make the height h1 as greater than 3 mm as Kukimoto in view of Haseda teaches the diameter of the circular section being greater than 1 to 6 mm, which overlaps the range of greater 3 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749